DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught a system comprising:  one or more computer processors:  and one or more computer memories;  a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising:  receiving a selection of a game object in a digital environment being presented within a first instance of an application;  associating a dynamic note to the game object,  adding data to the dynamic note, wherein the data describes a state of the digital environment and a state of the game object;  sending data associated with the dynamic note over a network from the first instance of the application to a data storage device on a server;  wherein the sending of the data causes an aspect of the dynamic note to be displayed within the digital environment as it is being presented in a second instance of the application based on a determination that the game object is visible within the digital environment as it is being presented in the second instance of the application, comparing a first list of dynamic notes. associated with a project and which are on the server with a second list of dynamic notes associated with the project and winch are on the second instance, downloading to the second instance data associated with dynamic notes which are on the first list but not on the second list, determining that the game object associated with a downloaded dynamic note is not being presented within the second instance, based on the determination, requesting from the second instance game object data for the game object; and synchronizing the second instance with the game object data for the game object, wherein each of the downloaded dynamic notes are associated with a game object for the project on the second instance based on data within the dynamic note that includes a link to the game object. 
The closest prior art, a combination of Jones and Abuelata disclose displaying dynamic notes associated with objects in a digital environment.  However, the combination fails to disclose syncing data associated with a particular note when that note is not being presented in a digital environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715